
	
		I
		112th CONGRESS
		1st Session
		S. 333
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 21, 2011
			Referred to the Committee on Energy and
			 Commerce
		
		AN ACT
		To reinstate and extend the deadline for
		  commencement of construction of a hydroelectric project involving the Little
		  Wood River Ranch.
	
	
		1.Extension of time for Federal Energy
			 Regulatory Commission project involving Little Wood River RanchNotwithstanding the time period specified in
			 section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the Federal Energy Regulatory Commission project numbered 12063, the
			 Federal Energy Regulatory Commission shall, at the request of the licensee for
			 the project, and after reasonable notice and in accordance with the procedures
			 of the Commission under that section—
			(1)extend the time period during which the
			 licensee is required to commence the construction of project works to the end
			 of the 3-year period beginning on the date of enactment of this Act; or
			(2)if the license for Project No. 12063 has
			 been terminated, reinstate the license and extend the time period during which
			 the licensee is required to commence the construction of project works to the
			 end of the 3-year period beginning on the date of enactment of this Act.
			
	
		
			Passed the Senate
			 October 18, 2011.
			Nancy Erickson,
			Secretary
		
	
